IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-41339
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

JOSE SALVADOR MALDONADO

                Defendant - Appellant

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-01-CR-153-1
                       --------------------
                           May 28, 2002

Before KING, Chief Judge, and HIGGINBOTHAM and BENAVIDES, Circuit
Judge.

PER CURIAM:*

     Jose Salvado Maldonado appeals his sentence from his guilty-

plea conviction for possession with intent to distribute

approximately 193 kilograms of marijuana.     He argues that the

district court erred in not applying the “safety valve” provision

provided in U.S.S.G. § 5C1.2 because he provided to the

Government all information and evidence he had concerning his

offense.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41339
                                -2-

     The district court shall sentence a defendant according to

the applicable guidelines, rather than the statutory minimum

sentence if, among other things, the defendant truthfully

provided the Government with “all information and evidence the

defendant has concerning the offense[.]”   U.S.S.G. § 5C1.2(5).     A

district court’s refusal to apply the “safety valve” provision is

a factual finding reviewed for clear error.    United States v.

Edwards, 65 F.3d 430, 433 (5th Cir. 1995).    We perceive no such

error here.   Accordingly, the judgment is AFFIRMED.